Sognier, Judge.
This is an appeal seeking review of the alleged failure of the trial judge to review exceptions to findings of fact and conclusions of law as to nonvalue issues made by the special master in a condemnation proceeding. Although review of the record discloses that all exceptions were timely filed and the trial judge has to date failed to rule on such exceptions as required, City of Atlanta v. Turner Advertising, 234 Ga. 1, 3 (214 SE2d 501) (1975), appellant also sought a jury trial on the issue of the value of the property. Thus, we cannot consider this appeal because the trial court’s order of November 5, 1982 was not a final order as an appeal to a jury on value is still pending in Superior Court. See, OCGA § 22-2-112 (Code Ann. § 36-614a). Appellant made no application for a certificate of immediate review; thus, the appeal must be dismissed. Fountain v. DeKalb County, 238 Ga. 14 (231 SE2d 49) (1976).

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.